Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-11, 13, 15-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, line 4, “corresponds to one or the parameter” needs correction.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, 13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US2016/0332569) in view of Nemeth et al. (US2019/0206250).

a processor (168 of Fig. 1) configured to: 
receive data representing a parameter of an obstacle including an obstacle position relative to a vehicle (106 of Fig. 2, paragraph 0042);
generate a visual representation of the parameter (152 of Fig. 1, paragraph 0044); and 
instruct a display controller to continuously display a composite image (as shown in Figs. 9A, 12A, 13A, 14A, displaying obstacle with markers, indicators, and icons), the composite image comprising a content image within an inner region of a display (Fig. 9A, inner region and outer region are considered display area of said display) and the visual representation within a portion of an outer region of the display (904 of Fig. 9A, paragraphs 0123-0133); and
the display controller (158 of Fig. 1), configured to display the composite image (as shown in Figs. 9A-D).
But, Ishida do not expressly disclose wherein the outer region corresponds to the vehicle surroundings of the entire vehicle; and wherein the processor is configured to select the portion of the outer region relative to the inner region to represent the obstacle positon relative to the vehicle and the vehicle surroundings and the content image comprises user content that corresponds to a secondary activity of a driver of the vehicle.
However, Ishida does teach placing one or more LEDs throughout the vehicle and illuminate when an object is approaching an area of the vehicle where the illuminated LED is located, such that the illumination of an LED can indicate that an object is approaching a corresponding area of the vehicle represented by the illuminated LED (column 7 lines 35-51), which would have been obvious to one of ordinary skill in the art that said LEDs would be placed at driver’s normal 
	Nemeth teach a system providing vehicular environment information, comprising at least one environment display monitor, at least one sensor, and a processing unit (paragraphs 0006-0011), wherein the outer region corresponds to the vehicle surroundings of the entire vehicle (paragraph 0012); and wherein the processor is configured to select the portion of the outer region relative to the inner region to represent the obstacle positon relative to the vehicle and the vehicle surroundings (paragraphs 0016-0024) and the content image comprises user content that corresponds to a secondary activity of a driver of the vehicle (paragraph 0025-0029, 0065-0067, monitor displaying image such as camera image, vehicle telemetry information, or analogue/digital dashboard display, while frames around the image corresponds to sensed environment information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Nemeth into the apparatus of Ishida, in order to implement multi-view capability.

To claim 1, Ishida and Nemeth teach a set of instructions, configured to cause one or more processors to execute (as explained in response to claim 10 above).

To claim 17, Ishida and Nemeth teach a method of vehicle surroundings depiction (as explained in response to claim 10 above).



Ishida teach wherein the parameter comprises at least one of obstacle position, object velocity, object acceleration, or object direction (paragraphs 0049-0050).

To claim 3, Ishida and Nemeth teach claim 1.
Ishida teach wherein generating the visual representation comprises generating a line segment, wherein at least one of a length, thickness, color, or pattern of the line segment corresponds to one or the parameter (paragraph 0118, predetermined driver alert level threshold for the driver alert level determination module 182 can be at least one of a predetermined numerical value, a predetermined line, and based on a predetermined curve).

To claims 13, 18 and 4, Ishida and Nemeth teach claims 10, 17 and 1.
Ishida teach wherein generating a visual representation comprises determining from the parameter a relational factor, wherein the relational factor comprises obstacle directionality, obstacle proximity, or obstacle criticality (paragraph 0126, driver alert level or obstacle criticality).

To claim 9, Ishida and Nemeth teach claim 1.
Ishida teach wherein the outer region comprises a row of pixels along an edge of the display (paragraph 0148, border is flashing, glowing or changes colors; paragraph 0160, border may be implemented by display).


Claims 6, 8, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US2016/0332569) in view of Nemeth et al. (US2019/0206250) and Kim (US2018/0108147).
To claims 15, 19 and 6, Ishida and Nemeth teach claims 10, 17 and 1.
Ishida teach an indicator icon may be rendered on the left/right side of a display when an obstacle is detected on the left/right side of the vehicle (paragraph 0164), wherein the indicator icon is associated with risk judgement alert (paragraphs 0167, 0169, which means border visual representation changes position relative to risk location detected, Figs. 12B-C), but Ishida and Nemeth do not expressly disclose wherein displaying the composite image comprises determining an orientation of the display and rotating the visual representation relative to the display.
	Kim teach wherein displaying the composite image comprises determining an orientation of the display and rotating the visual representation relative to the display (paragraphs 0006-0026, displays based on a relative position between the display device and a reference device; paragraphs 0064-0065, orientation information of the display may be a rotation matrix), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus and method of Ishida and Nemeth, in order to adapt orientation of display with accuracy of relative position indication.

To claims 20 and 8, Ishida and Nemeth teach claims 17 and 1.
But, Ishida and Nemeth do not expressly disclose wherein instructing the display controller comprises determining a rotational matrix based on an orientation of the display with respect to the vehicle, and modifying the visual representation by the rotational matrix.
.




Claims 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US2016/0332569) in view of Nemeth et al. (US2019/0206250) and Gothlin et al. (US2018/0011551).
To claims 16 and 7, Ishida and Nemeth teach claims 10 and 1.
Ishida teach an indicator icon may be rendered on the left/right side of a display when an obstacle is detected on the left/right side of the vehicle (paragraph 0164), wherein the indicator icon is associated with risk judgement alert (paragraphs 0167, 0169, which means border visual representation changes position relative to risk location detected, Figs. 12B-C), but Ishida and Nemeth do not expressly disclose wherein the one or more processors are further configured to rotate the visual representation based on an orientation of the display relative to a direction of travel of the vehicle.
.



Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US2016/0332569) in view of Nemeth et al. (US2019/0206250) and ENZ et al. (US2016/0086042).
To claims 21-22, Ishida and Nemeth teach claims 1 and 21.
But, Ishida and Nemeth do not expressly disclose wherein the parameter of the obstacle further comprise a proximity of the obstacle relative to the vehicle, and wherein the instructions are further configured to cause the processor to determine a visual representation length representing the proximity of the obstacle relative to the vehicle, and to instruct the display controller to display the visual representation at the visual representation length.
ENZ teach wherein the parameter of the obstacle further comprise a proximity of the obstacle relative to the vehicle, and wherein the instructions are further configured to cause the processor to determine a visual representation length representing the proximity of the obstacle relative to the vehicle, and to instruct the display controller to display the visual representation at the visual representation length (52-56 of Fig. 7, paragraph 0065, zones 52, 54, and 56 illustrate critical, less critical, and partly uncritical regions, dependent on the distance to the vehicle), 

To claim 23, Ishida and Nemeth teach claim 1.
But, Ishida and Nemeth do not expressly disclose wherein the parameter of the obstacle further comprise a change in the obstacle position relative to the vehicle, and wherein the instructions are further configured to cause the processor to determine a second portion of the outer region, different from the portion of the outer region, and to instruct the display controller to display the visual representation at the second portion of the outer region; wherein the second portion of the outer region is selected such that a difference between the portion of the outer region and the second portion of the outer region represents the change in the obstacle position relative to the vehicle.
ENZ teach wherein the parameter of the obstacle further comprise a change in the obstacle position relative to the vehicle, and wherein the instructions are further configured to cause the processor to determine a second portion of the outer region, different from the portion of the outer region, and to instruct the display controller to display the visual representation at the second portion of the outer region; wherein the second portion of the outer region is selected such that a difference between the portion of the outer region and the second portion of the outer region represents the change in the obstacle position relative to the vehicle (paragraphs 0031, 0041, determine the motion speed and/or motion direction of the obstacle on the display image based on the temporal change of the position of the obstacle, the temporal change of the representation of the obstacle on the display image may be effected continuously, i.e. in real .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 17, 2021